DETAILED ACTION
Response to Amendment
The Amendment filed July 12, 2021 has been entered. Claims 1 – 7 are pending in the application with claims 4 – 7 being newly added. The amendment to the claims have overcome the objections set forth in the last Non-Final Action mailed March 19, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “fluid” in line 2. It is unclear as to whether the claimed fluid is same or different from “a process fluid” claimed in last 2nd line of claim 1. For examination purposes, it is interpreted to be the same.
Claim 7 is rejected for being dependent on claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer et al. (US 2017/0191481 – herein after Shafer) in view of Yamazaki, Kenji (US 2003/0039544 – herein after Yamazaki).
In reference to claim 1, Shafer teaches a magnetically driven centrifugal pump (shown in fig. 2) having an axis of impeller rotation (not labelled but present in figs. 2, 3, 6a and 6b), the magnetically driven centrifugal pump comprising: 
a pump case (100); 
an open vane impeller (702, see fig. 4) in the pump case rotatably mounted about the axis of impeller rotation; 
a stuffing box (4+7+200, see figs. 2 and 3) including a stuffing box outer (4+7) being fixed (via fasteners 10, see ¶43) relative to the pump case (100) and a stuffing box inner (200);
a rotor (700, see fig. 6a,6b) axially fixed and rotatably mounted about the axis of impeller rotation in the stuffing box inner (the asserted rotor is partially present in the asserted stuffing box inner 200; see figs. 2,3), the impeller (702) being fixed to rotate with the rotor (700); 
a drive (22+600+620) including a drive end (600) rotatably mounted about the axis of impeller rotation, the drive end disposed at least partially inside (in radial direction) the rotor (700);
a magnetic coupling defined (formed by inner magnet assembly 600 and outer magnet assembly 705) between (in radial direction) an internal surface of the rotor (see in fig. 6a, 6b) and an external surface of the drive end (seen in fig. 3); and
a canister (400a) fixed {at flange 402} to the stuffing box inner (200) and (in radial direction) extending between the drive (22+600+620) and the rotor (700) through the magnetic coupling (i.e. through the region of the magnetic coupling) to isolate the rotor from the drive and prevent a process fluid from flowing from the stuffing box to the drive (as seen in the figures 2 and 3).
Shafer does not teach the stuffing box outer including a first thread fixed relative to the stuffing box outer and extending in a circumferential direction about the axis of impeller rotation, the stuffing box inner including a respective second thread threadedly engaged with the first thread and thereby forming a threaded connection
However, Yamazaki teaches a magnetically driven centrifugal pump (shown in fig. 1) having an axis of impeller rotation (see fig. A below), the magnetically driven centrifugal pump comprising: a pump case (2); an open vane impeller (11) in the pump case rotatably mounted about the axis of impeller rotation; a stuffing box (1+5) including a stuffing box outer (5; element 5 is considered “outer” in radial direction, i.e. being on outside with respect to 1) being fixed relative to the pump case (2) and a stuffing box inner (1; element 1 is considered “inner” in radial direction, i.e. being on inside with respect to 5), the stuffing box outer (5) including a first thread (see fig. A below) fixed relative to the stuffing box outer and extending in a circumferential direction about the axis of impeller rotation, the stuffing box inner (1) including a respective second thread (see fig. A below) threadedly engaged with the first thread and thereby forming a threaded connection with the first thread, the second thread fixed relative to the stuffing box inner and extending in the circumferential direction about the axis of impeller rotation (as seen in the fig. 1).

    PNG
    media_image1.png
    1790
    1456
    media_image1.png
    Greyscale

Figure A: Edited fig. 1 of Yamazaki to show claim interpretation.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provided threaded connection as taught by Yamazaki between the stuffing box outer and the stuffing box inner in the pump of Shafer
In reference to claim 2, Shafer teaches the magnetically driven centrifugal pump, wherein the rotor (700) is concentric with and outwardly (in radial direction) of the drive end (600) at the magnetic coupling (600+705) in the stuffing box.
In reference to claim 5, Shafer teaches the magnetically driven centrifugal pump, wherein the rotor (700) comprises a mounting hub (see fig. B below) attached to an impeller hub of the impeller (702) [it is to be noted that the asserted mounting hub and impeller hub are integrally formed as one piece].

    PNG
    media_image2.png
    795
    769
    media_image2.png
    Greyscale

Fig. B: Edited fig. 10 of Shafer to show claim interpretation.
In reference to claim 6, Shafer teaches the magnetically driven centrifugal pump, wherein (see fig. 10) the mounting hub comprises a shunt return bore (see fig. B above) configured to direct fluid from about the canister to the impeller.
In reference to claim 7, Shafer, as modified, teaches the magnetically driven centrifugal pump, wherein the rotor defines with the stuffing box inner (modified 200 of Shaefer using the teaching of Yamazaki), a first gap (see fig. B above) therebetween configured to direct the process fluid from the impeller (i.e. from the discharge side 108 of the impeller) to a detachable cap (in fig. B above: labelled “cap”) of the stuffing box inner (shaded region within the asserted stuffing box inner is asserted as cap and it is integrally formed as one piece with the stuffing box inner), and the rotor defines, with the drive, a second gap (see fig. B above) therebetween configured to direct the process fluid from the detachable cap of the stuffing box inner to the shunt return bore of the rotor.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts on record alone or in combination specifically fails to teach “a journal impeller bushing aligned radially between the impeller and the stuffing box inner”, as in claim 3 (emphasis added).
Claim 4 depends on claim 3.
Response to Arguments
Shafer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746